Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to claims 1-16, independent claim 1, recites limitations wherein the “porous solid and the organic compound in the liquid state are brought together simultaneously and without physical contact”; 
Examiner notes that being brought “together” i.e. in or into contact, connection, collision, or union, and “without physical contact” have two contradictory meanings, thus the claimed invention is indefinite.
Examiner further notes that the claims are interpreted in light of the specification, however limitations from the specification are not read into the claims. Consequently clarification is needed.

With respect to claims 7-8, the claim recites the limitation wherein, in step a), a gaseous effluent containing said organic compound is withdrawn from the first compartment and the effluent is recycled to the first and/or the second compartment, however in the parent claim the gaseous component is produced only in the second compartment, thus leading to an indefinite claim. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-5, 9-10 and 12 is/are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Kyoji et al (JP 2008/307475 A, translation provided and referenced in rejection).
Regarding claim 1, Kyoji discloses a process for an organic compound to a porous solid comprising a step a) wherein the porous solid (3) (activated carbon, page 7/10 second paragraph and abstract, solution) and the organic compound in the liquid state (W) (water containing hydrogen sulfide, see abstract and page 4/10 first paragraph) are brought together (W and 3 see figure) at a temperature below the boing point of the organic compound and under pressure and time condition such that a fraction of said organic compound is transferred in a gaseous form to the porous solid (see page 5/10 technical solution, aeriation is utilized to dissipate a gaseous fraction, wherein said fraction is contacted with the desulfurizing device, such that the desulfurization device is a porous solid (see page 6/10, paragraph 6, activated carbon)).  
With respect to claim 2, Kyoji discloses the limitation of claim 1.  Kyoji further discloses wherein step a) is carried out by means of a unit for adding said organic compound (W) comprising a first compartment (3) and a second compartment (1) that are in communication so as to allow the passage of a gaseous fluid between the compartments, the first compartment containing the porous solid (3, see page 6/10, paragraph 6, activated carbon) and the second compartment containing the organic compound in the liquid state (water containing hydrogen sulfide, see abstract and page 4/10 first paragraph) (see page 2/10, figure).
With respect to claim 4, Kyoji discloses the limitation of claim 2.  Kyoji further discloses wherein the unit comprises two chambers that respectively form the first (3) and second compartments (1), the two chambers being in gaseous communication (see page 2/10, figure).
With respect to claim 5, Kyoji discloses the limitation of claim 1.  Kyoji further discloses wherein step a) of bringing the porous solid together with the organic compound in the liquid state is carried out in the presence of a stream of a carrier gas flowing from the second compartment into the first compartment (see page 6/10, paragraph 01-02, aeration means).
With respect to claim 9, Kyoji discloses the limitation of claim 1.  Kyoji further discloses wherein the wherein the porous solid is chosen from a catalyst support and a catalyst support further - 3 -comprising at least one metal from group VIII (iron oxide page 6/10 paragraph 3, desulfurizing device is either a iron oxide or activated carbon).
With respect to claim 10, Kyoji discloses the limitation of claim 9. Kyoji further discloses wherein the porous support is based on an oxide of a metal (iron oxide page 6/10 paragraph 3, desulfurizing device is either a iron oxide or activated carbon).
With respect to claim 12, Kyoji discloses the limitation of claim 1.  Kyoji further discloses wherein the organic compound contains sulfur (see abstract).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kyoji as applied to claim 2 above.
Regarding claim 3, Kyoji discloses the limitation of claim 2.
Kyoji further discloses wherein the unit comprises two chambers that respectively form the first (3) and second compartments (1), the two chambers being in gaseous communication (see page 2/10, figure).
 Kyoji does not however disclose wherein the unit comprises a chamber that includes the first and second compartments, the two compartments being in gaseous communication.
However it would have been obvious to one with ordinary skill in the art at the time of filing to modify the prior art chamber with an integral chamber comprising both compartments as claimed, said motivation would be a design choice, easily achieved by one of ordinary skill.
Examiner notes the mere making of prior art devices into an integral part absent of any unexpected result would have been a matter of design choice, as stated in In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) .
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kyoji as applied to claim 1 above.
Regarding claim 6, Kyoji discloses the limitation of claim 1.   Kyoji does not however disclose wherein step a) is carried out a temperature of about 0 to about 1MPa.
However Kyoji discloses aerating means of the liquid organic compound is performed by a pump or compressor, such that the aeration displaces the hydrogen sulfide from the water (see page 6/10 first and second paragraph).
Therefore it would have been obvious to one with ordinary skill in the art at the time of filing to surmise that the pressure of the aerating device would implicitly be greater than 0 MPa, as there needs to be a positive displacement to aerate the storage tank and displace the gaseous component into the porous solid, thus the claimed pressure would easily derived through routine experimentation.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kyoji as applied to claim 10 above, and further in view of England (US 2017/0216769).
Regarding 11, Kyoji discloses the limitation of claim 10.  Kyoji does not however disclose wherein porous solid is based on alumina and/or silica.
However in a related process, England discloses a compositions and method for the removal of volatile organic compounds having disagreeable odors, toxic properties or corrosive properties from gaseous streams and more particularly relates to the use of air filtration media in filter beds (see paragraph 0001).
England further discloses porous solid (filter media/adsorbent) include a porous substrate to which the impregnate solution is applied may be selected from the group consisting of, but not limited to, activated alumina (Al.sub.2O.sub.3) (UOP Chemical, Baton Rouge, La.), silica gels (J. M. Huber, Chemical Division, Havre De Grace, Md.), zeolites (Steel Head Specialty Minerals, Spokane, Wash.), kaolin (Englehard Corp., Edison, N.J.), adsorbent clays (Englehard Corp., Edison, N.J.), activated bauxite, and activated carbon (see paragraph 0026).
Consequently it would have been obvious to one with ordinary skill in the art at time of filing to modify the prior art with a solid is based on alumina and/or silica, as England discloses said porous substrate are conventional in the prior art. 
Allowable Subject Matter
Claim 7-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
With respect to claims 7-8, the claims recite limitation to a recycling of a gaseous effluent from the first compartment, the closest prior art Kyoji fails to teach or suggest to one of ordinary skill in the art to make such a modification to the prior art. 
Claims 13-16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
With respect to claim 13-15, the closest prior art Hagemeyer et al (US 2001/0048970) discloses the limitation to a method of producing Pd/Au-containing supported catalysts by CVD (chemical vapor deposition) of vaporizable Pd/Au precursors, wherein suitable noble metal precursors are vaporized and deposited on porous support bodies and subsequently reduced thermally or chemically to the metal and thereby fixed to the support (see abstract). 
The closest prior Hagemeyer does not however disclose wherein porous substrate is impregnated with an organic as in claim 1, and subsequently impregnated with metals through a wet incipient method as claimed by the applicant. 
Similarly the process of claim 16, utilizes the catalyst of claim 13 and thus would also be allowable for the reasons above, if amended to overcome the U.S.C. 112 (b) rejections.
    Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C VALENCIA whose telephone number is (571)270-7709.  The examiner can normally be reached on Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571 272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUAN C VALENCIA/           Examiner, Art Unit 1771